UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-7160


ROBERT ROYSTER,

                  Plaintiff - Appellant,

          v.

DETECTIVE P. MCKEON; DETECTIVE         M.     FAULCON;   DETECTIVE
PATCHIN; DETECTIVE GIBNEY,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:09-ct-03111-BO)


Submitted:   January 31, 2012               Decided:   February 3, 2012


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Royster, Appellant Pro Se.       Dorothy Kibler Leapley,
Deputy City Attorney, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert       Royster      appeals       the    district       court’s      order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                                  We

have     reviewed      the    record        and    find     no    reversible          error.

Accordingly,         although    we    grant       leave    to      proceed      in   forma

pauperis,       we   affirm     for   the    reasons       stated    by    the    district

court.     Royster v. McKeon, No. 5:09-ct-03111-BO (E.D.N.C. Aug.

16, 2011).       We dispense with oral argument because the facts and

legal    contentions      are     adequately        presented       in    the    materials

before    the    court    and    argument         would    not   aid     the    decisional

process.



                                                                                  AFFIRMED




                                             2